cn>-/£'-'6o3>?y-Cif


Valerie Steele
                 August 4, 2015               ^                        In the Third Court Of Appeals
Victor Biles                                  \                        Travis County, Texas
                                                                                                  RECEIVED
                                                                                                   AUG 0 4 2015
                                                                                                THBfflOOjjgpFAPreAlS,
       EMERGENCY MOTION FOR REVIEW AND HEARING TO DECREASE SUPERSEDEAS BOND




Appellant Valerie Steele submits an emergency Motion to review the security (supersedeas bond)
Approved by the trial Court without adequate evidence and without hearing germane testimony from
Plaintiff. Plaintiff immediately pointed out to the Trial Court that she was suffering from a seizure
disorder and was not in a condition to present her evidence as she normally would. This was disregarded
by the trial court, and the Supersedeas Bond raised from $410.00 to $6655.00 with absolutely no
supporting evidence. Appellant Steele is suffering from medical conditions that to be required to give up
her home and remove her belongings, with merely twenty four hours notice, would be possibly fatal to
her. She has submitted a great deal of evidence proving her indigence, yet no explanation has been                .     _
given as to why thecourt approved asupersedeas bond ofmore than timerher monthly rent, which is                         «*CJ
$200.00 andthis amount isa matter of record, but more documentation will be filed if necessary to                     -f\ -^A.3
support her claim. Texas Appellate Lawstates that government assistance for the low income
population is considered Prima Facie evidence of indigence, and Steele has provided evidence of her
receipt of SSDI, Food Stamps, Medicaid, etc. If the supersedeas bond is reviewed the Plaintiff will
immediately pay an amount which conforms to the statutes of the State of Texas, TRAP 24.3(a) and 24.4,
but cannot possibly pay $6655.00, and is guaranteed 10 days by theTexas Rules ofCivil Procedure to
pay the bond or contest it. Steele also requests a stay of Execution of Writ of Possession until this crucial
matter can be heard, as she alleges this is a discriminatory matter on the part of Travis County, as a
result of a previous incident in which she was assaulted while in custody of Travis County yet the Court
refused to act on the criminal assault, thus causing Steele to address the matter in the Supreme Court of
the United States of America.

Given the unusual nature of the proceedings, which requires findings of law to support the Appellee's
requested Supersedeas Bond amount, and the Plaintiff's life may be dependent on the outcome,
Plaintiff requests an emergency hearing on this matter immediately, and aStay ofthe Judgment and
order until such a hearing occurs.                                                         V7

Steele swears under oath that all of the above information is true, and will provide any and all
documentation when given the opportunity.

Respectfully,                                               )
Valerie E. Steele, pro-se       512-676-0096

Certificate of Service

Plaintiffswears a true and accurate copy of this document has been provided to Erin Mitchell, Esquire,
via electronic delivery to EMMITCH810vahoo.com. 8/4/2015